7'   ,   r




             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
                                                                          -   -   -   X
             UNITED STATES OF AMERICA
                                                                                          UNSEALING
                                 - v. -
                                                                                          ORDER

             MICHAEL ACKERMAN,
                                                                                          20 Mag. 554
                                                 Defendant.
                                                                                          20 Cr. 93

             -   -   -   -   -   -   -   -   -    -   -   -   -   -   -   -   -   -   X
                                 Upon application of the Uni ted States of America, by

             and through Assistant Uni t ed States Atto r n ey Jessi c a Greenwood,

             it is hereby ORDERED that Criminal Comp laint 2 0 Mag. 554, which

             was filed under seal on January 13, 2020 , and Criminal

             Indictment 20 Cr. 93, which was returne d u nder seal on February

             3, 2020, be unseal e d immediately.


             SO ORDERED.

             Dated:              New York, New York
                                 February 11, 2 0 2 0



                                                                                          4'_
                                                                                  HONORABLE ROBERT W. LEHRBURGER
                                                                                  UNI TE D STATES MAGISTRATE JUDGE
                                                                                  SOUTHERN DISTR I CT OF NEW YORK
